 Case 2:19-cv-01173-GW-JPR Document 45 Filed 10/07/19 Page 1 of 6 Page ID #:497



1     Mieke K. Malmberg
2     (SBN 209992)
      SKIERMONT DERBY LLP
3     800 Wilshire Blvd., Ste. 1450
4     Los Angeles, CA 90017
      Phone: (213) 788-4500
5     Fax: (213)788-4545
6
      mmalmberg@skiermontderby.com

7     Paul J. Skiermont (admitted pro hac vice)
      SKIERMONT DERBY LLP
8     1601 Elm St., Ste. 4400
9     Dallas, TX 75201
      Phone: (214) 978-6600
10    Fax: (214) 978-6601
11    pskiermont@skiermontderby.com
      spatel@skiermontderby.com
12
      Attorneys for Plaintiff Steve Siebold
13

14                     IN THE UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
15

16   STEVE SIEBOLD,
                  Plaintiff,                  C.A. No. 2:19-cv-01173 GW (JPRx)
17
     v.                                       PLAINTIFF STEVE SIEBOLD’S
18
                                              RESPONSE TO ORDER TO
19   WENDY KELLER and KELLER                  SHOW CAUSE [DKT NO. 44]
     MEDIA, INC.,
20
                  Defendants.
21

22

23

24

25

26

27

28

     PLAINTIFF STEVE SIEBOLD’S RESPONSE TO ORDER TO SHOW CAUSE             1
 Case 2:19-cv-01173-GW-JPR Document 45 Filed 10/07/19 Page 2 of 6 Page ID #:498



1          Pursuant to the Court’s Order to Show Cause [ECF 44] (“OSC”), Plaintiff Steve
2    Siebold respectfully responds as follows:
3          As the OSC notes, the original settlement conference was scheduled for October
4    11, 2019. On September 23, 2019, Defendant Wendy Keller requested that the date be
5    changed. (Declaration of Mieke Malmberg (“Malmberg Decl.”) at ¶ 2, Exh. A).
6    Plaintiff had no objection and, wanting to accommodate Ms. Keller, who is
7    representing herself pro se, agreed to the request. The court accommodated the request
8    and rescheduled the settlement conference for October 10, 2019.
9          Plaintiff timely provided the settlement conference statements. The Order Re
10   Settlement Conference (“Settlement Conference Order”) [ECF 39] requires that “a
11   person with full settlement authority must be present for each party. This requirement
12   contemplates the physical presence of each individual client or, if a corporate or
13   governmental entity, of an authorized and knowledgeable representative . . .” [ECF 39
14   at ¶ 3]. The copyrights at issue in this case are held in Mr. Siebold’s name. As alleged
15   in the complaint [ECF No. 1], Mr. Siebold is a professional speaker and CEO of
16   Siebold Success Network. [ECF No. 1 at ¶ 16]. For 33 years Mr. Siebold’s spouse,
17   Dawn Andrews, has acted as Mr. Siebold’s business manager. In that role, Ms.
18   Andrews directs, coordinates, and negotiates all aspects of Mr. Siebold’s business
19   including but not limited to book tours, seminars, publishing contracts, etc. on Mr.
20   Siebold’s behalf. [Decl. of Steve Siebold (“Siebold Decl.”) at ¶ 2, Decl. of Dawn
21   Andrews (“Andrews Decl.”) at ¶ 2]. Ms. Andrews is integrally familiar with all
22   aspects of Mr. Siebold’s business, including any publishing contracts related to Mr.
23   Siebold’s copyrighted works. She also communicated almost exclusively with Ms.
24   Keller on Mr. Siebold’s behalf concerning the facts underlying this action, and
25   attempted to glean information from the foreign publishers to which Ms. Keller had
26   unilaterally and impermissibly sold rights in Mr. Siebold’s copyrighted works. [ECF
27   No. 1 at ¶ ¶ 59 -63, 69, 70, 72; Siebold Decl. at ¶ 3; Andrews Decl. ¶ 2]. Additionally,
28

     PLAINTIFF STEVE SIEBOLD’S RESPONSE TO ORDER TO SHOW CAUSE                    2
 Case 2:19-cv-01173-GW-JPR Document 45 Filed 10/07/19 Page 3 of 6 Page ID #:499



1    Ms. Andrews directs counsel on Mr. Siebold’s behalf. [Andrews Decl. at ¶ 3; Siebold
2    Decl. at ¶ 4.]
3              Accordingly, Ms. Andrews knows all aspects of this case and the underlying
4    facts and has full settlement authority provided to her by her spouse, Mr. Siebold.
5    Thus, although Ms. Andrews is not a named party, both she and Mr. Siebold are
6    “clients.” Additionally, when the court denied their request to attend telephonically,
7    they each believed that Ms. Andrews’s presence at any settlement conference was
8    required. [Andrews Decl. at ¶ 4, Siebold Decl. ¶ 5].
9              However, based on the Order to Show Cause, Mr. Siebold and Ms. Andrews are
10   now aware of their misunderstanding. Accordingly, Mr. Siebold, in addition to Ms.
11   Andrews, will attend any such settlement conference.
12                             CONCLUSION AND AVAILABLE DATES
13             Plaintiff respectfully apologizes for any confusion and misunderstanding and
14   respectfully requests this court’s forgiveness. Accordingly, Mr. Siebold will
15   personally attend any future mediation. Plaintiff also continues to believe that the
16   presence of Ms. Andrews would be beneficial – and indeed necessary - for the court
17   and the parties during any discussions. Mr. Siebold is hopeful that the court can assist
18   in resolving this matter.
19             Plaintiff is available to attend mediation on October 10, October 11, October 24,
20   25, 28-31.1 Plaintiff is also available at the court’s discretion and request in November
21   as well, although Plaintiff believes that an earlier mediation would be beneficial for
22   everyone.
23             Although Plaintiff made efforts to coordinate future availability with Ms. Keller
24   and Plaintiff’s counsel emailed Ms. Keller with the purpose of (1) informing her of the
25   OSC, and (2) requesting her availability for future dates, Ms. Keller simply responded
26   “I don’t want to move the date.” [Malmberg Decl. ¶ 6, Exh. E]. Ms. Keller did not
27

28   1
         Plaintiff understands that the court is not available for mediation October 12-18.

     PLAINTIFF STEVE SIEBOLD’S RESPONSE TO ORDER TO SHOW CAUSE                                3
 Case 2:19-cv-01173-GW-JPR Document 45 Filed 10/07/19 Page 4 of 6 Page ID #:500



1    provide her availability, reproached counsel for emailing her, later indicated that she
2    had accidentally emailed counsel, and cited some health problems. Ms. Keller has not
3    indicated that she would provide the information requested by this court including, for
4    example, the settlement conference statement which Ms. Keller should have provided
5    already in accordance with the Settlement Conference Order [ECF 39], nor has Ms.
6    Keller provided any available dates for mediation. [Malmberg Decl. at ¶ 5, Exh. D].
7    Accordingly, it has been difficult to meaningfully and productively communicate with
8    Ms. Keller.
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     PLAINTIFF STEVE SIEBOLD’S RESPONSE TO ORDER TO SHOW CAUSE                     4
 Case 2:19-cv-01173-GW-JPR Document 45 Filed 10/07/19 Page 5 of 6 Page ID #:501



1    Dated: October 7, 2019           /s/ Mieke K. Malmberg
                                      Mieke K. Malmberg
2
                                      (SBN 209992)
3                                     SKIERMONT DERBY LLP
                                      800 Wilshire Blvd., Ste. 1450
4
                                      Los Angeles, CA 90017
5                                     Phone: (213) 788-4500
                                      Fax: (213)788-4545
6                                     mmalmberg@skiermontderby.com
7
                                      Paul J. Skiermont (admitted pro hac vice)
8                                     SKIERMONT DERBY LLP
                                      1601 Elm St., Ste. 4400
9
                                      Dallas, TX 75201
10                                    Phone: (214) 978-6600
                                      Fax: (214) 978-6601
11
                                      pskiermont@skiermontderby.com
12                                    spatel@skiermontderby.com
13
                                      Attorneys for Plaintiff Steve Siebold
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     PLAINTIFF STEVE SIEBOLD’S RESPONSE TO ORDER TO SHOW CAUSE                5
 Case 2:19-cv-01173-GW-JPR Document 45 Filed 10/07/19 Page 6 of 6 Page ID #:502



1                                CERTIFICATE OF SERVICE
2          Pursuant to Civil Local Rule 5-4.1, I hereby certify that on the 7th day of
3    October, 2019, the foregoing PLAINTIFF STEVE SIEBOLD’S RESPONSE TO
4    ORDER TO SHOW CAUSE was served on all counsel of record who are deemed to
5    have consented to electronic service via the Court’s CM/ECF system, and via-e-mail
6    and certified mail, return receipt requested, to:
7                    Wendy Keller
                     1180 Cobble Hill Court
8
                     Hoffman Estates, IL 60169
9                    Email: wkeller@kellmermedia.com
10
      Dated: October 7, 2019                 Respectfully submitted,
11
      SKIERMONT DERBY, LLP
12
                                             By: /s/ Mieke K. Malmberg
13
                                             Mieke K. Malmberg
14
                                             Attorneys for Plaintiff Steve Siebold
15

16

17

18

19

20

21

22

23

24

25

26

27

28

     PLAINTIFF STEVE SIEBOLD’S RESPONSE TO ORDER TO SHOW CAUSE                       6
